Citation Nr: 0825234	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the matter of whether the character of the appellant's 
discharge from service is a bar to entitlement to Department 
of Veterans Affairs benefits, except health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code for any disabilities determined to be service connected 
as stated in 38 C.F.R. § 3.360.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

Although the RO adjudicated the issue on appeal as if it were 
an original claim, the RO properly acknowledged in a letter 
to the appellant in May 2004 that it was confirming and 
continuing the prior June 1974 administrative decision 
regarding eligibility for VA benefits, based on the character 
of his discharge from service.  This aspect of the appeal is 
discussed further below.  The requirement for the receipt of 
new and material evidence is reflected on the title page of 
this remand.


FINDINGS OF FACT

1.  The character of the appellant's discharge was determined 
to be a bar to receipt of VA benefits by administrative 
decision dated in June 1974.  The appellant was notified of 
the decision and did not appeal.

2.  The evidence received subsequent to the June 1974 
administrative decision is not duplicative or cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of whether the 
character of the appellant's discharge was determined to be a 
bar to receipt of VA benefits.

3.  The appellant's DD 214 reveals one continuous period of 
service.

4.  The appellant was discharged in January 1974, under 
conditions other than honorable due to a period of being 
absent without leave (AWOL) from September 1973 to November 
1973 and three Article 15 Nonjudicial Punishments.

5.  The appellant was not insane during any part of his 
military service, to include the period of AWOL.


CONCLUSIONS OF LAW

1.  The RO's June 1974 administrative decision that the 
character of the appellant's discharge was a bar to receipt 
of VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2007).

2.  The evidence received since the June 1974 RO 
administrative decision determining that the character of the 
appellant's discharge was a bar to receipt of VA benefits is 
new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The character of the appellant's discharge from military 
service is a bar to entitlement to VA compensation benefits, 
except health care and related benefits authorized under 
Chapter 17, Title 38, United States Code for any disabilities 
determined to be service connected as stated in 38 C.F.R. § 
3.360.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.354, 3.360 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen

In this decision, the Board reopens the appellant's claim of 
whether the character of his service constitutes a bar to 
Department of Veterans Affairs benefits.  As such, no 
discussion of VA's duties to notify and assist is necessary.

In a June 1974 administrative decision, the RO found that the 
appellant's character of service was a bar to receipt of VA 
benefits on the basis that the appellant was granted an other 
than honorable discharge due to his going AWOL and the 
veteran's three Article 15 Nonjudicial Punishments.  The 
appellant was notified of the decision and of his appellate 
rights in June 1974.  The records of the facts and 
circumstances regarding the his separation from service were 
of record at the time of the June 1974 administrative 
decision.

The appellant did not file an appeal of the June 1974 
administrative decision and it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the June 1974 administrative decision, the 
appellant filed an Application for Review of Discharge or 
Separation from the Armed Forces of the United States in 
December 1974.  In April 1975 the appellant's application for 
a change in the character of his discharge was denied and he 
was notified in June 1975.

In light of the bases for the RO's June 1974 determination, 
the evidence associated with the claims folder does raise a 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is both new and material, and the claim is 
reopened.

II. Character of Discharge

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Under the relevant regulations, claimants are barred from 
receipt of VA compensation benefits if his or her discharge 
or release from service is considered to have been issued 
under dishonorable conditions.  This is the case if the 
discharge or release occurs following one of the following 
offenses: acceptance of undesirable discharge in lieu of 
trial by general court-martial; mutiny or spying; offenses 
involving moral turpitude; willful and persistent misconduct; 
homosexual acts involving aggravating circumstances or other 
factors affecting performance of duty.  38 C.F.R. § 3.12(d).  

In the case at hand, the appellant's discharge from service 
was under other than honorable conditions as a result of a 
period of unauthorized absence and three Article 15 
Nonjudicial Punishments.  Specifically, he was AWOL for 63 
days from late September 1973 to late November 1973, when he 
was captured and returned to military authorities.  The 
appellant signed a Request for Discharge for the Good of the 
Service in December 1973.

In Copper v. Brown, the Court of Appeals for Veterans Claims 
found that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Copper v. Brown, 6 Vet. App. 450, 453 (1994).  
Similarly, in Winter v. Principi, the Court affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).  In light of these holdings, and the 
additional three Article 15 Nonjudicial Punishments, the 
Board finds that the appellant's conduct was willful and 
persistent misconduct.  

However, if it is established that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, such 
person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  
When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.  38 C.F.R. § 3.354(b).  

After reviewing the entire record, the Board finds that the 
evidence does not establish that the appellant was insane, as 
defined by applicable regulations, at any time during his 
military service.  See 38 C.F.R. § 3.12(b).  The appellant 
has not asserted that he was insane at any point during his 
military service.  He has only asserted that he went AWOL 
because he believed he was promised stationing state side and 
was instead ordered to be shipped to Germany.

The appellant asserts that he had two separate periods of 
service.  The first running from September 1973 to June 1973 
and the second from June 1973 to January 1974.  He contends 
that the first period of service, which included service in 
the Republic of Vietnam, was honorable and, therefore, he is 
entitled to VA benefits based upon the first period of 
service.

The Board notes that entitlement to benefits is determined by 
character of discharge at completion of unbroken service, 
i.e., where a conditional discharge was issued, the entire 
period of service constitutes one period of service and 
entitlement will be determined by the character of the final 
termination of such period of active service.  See 38 C.F.R. 
§ 3.13(b).  A discharge to reenlist is a conditional 
discharge if it was issued during the Vietnam Era, prior to 
the date the person was eligible for discharge under the 
length of service system.  38 C.F.R. § 3.13(a).  However, 38 
C.F.R. § 3.13(c) provides an exception if the following 
conditions are met: (a) the person served in the active 
military, naval or air service for the period of time the 
person was obligated to serve at the time of entry into 
service; (b) the person was not discharged or released from 
such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (c) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.

In this case, the appellant reenlisted prior to the 
expiration of his prior obligation of service and therefore 
would not have been eligible for discharge at the time of the 
intervening reenlistment.  In addition, his DD 214 notes that 
his service from September 1971 to January 1974 was one 
period of service and characterized the enlistment in 
September 1971 as his first enlistment.

In sum, the foregoing evidence shows that the appellant's 
period of AWOL qualified as willful and persistent 
misconduct, and that the appellant was not insane at the time 
of the offense.  38 C.F.R. § 3.12(d).  Accordingly, the 
character of his discharge is a bar to his receipt of VA 
compensation benefits.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

However, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

In any event, the requirements of the VCAA duty to notify 
were satisfied by way of a letter sent to the appellant March 
2004 that fully addressed all notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting in the procurement 
of service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  Specifically, VA has associated with 
the claims folder the appellant's service administrative 
records, and lay statements.  The appellant has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the 
application to reopen the previous determination regarding 
the character of the appellant's discharge being a bar to the 
receipt of benefits administered by VA, except health care 
and related benefits authorized under Chapter 17, Title 38, 
United States Code for any disabilities determined to be 
service connected as stated in 38 C.F.R. § 3.360, is granted.

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, except health care 
and related benefits authorized under Chapter 17, Title 38, 
United States Code for any disabilities determined to be 
service connected as stated in 38 C.F.R. § 3.360, and the 
appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


